Filed 11/24/21 P. v. Currie CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C093500

                   Plaintiff and Respondent,                                       (Super. Ct. No. 117993)

         v.

WALTER CURRIE, JR.,

                   Defendant and Appellant.




         This appeal comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436
(Wende).
         Defendant Walter Currie, Jr., was convicted of first degree murder after he, a
codefendant, and the victim were involved in an altercation in which the victim was
stabbed and killed. (People v. Currie (July 11, 1995, C017668) [nonpub. opn.].) We
affirmed the conviction in an unpublished decision in 1995. (Ibid.) After the passage of
Senate Bill No. 1437 (2017-2018 Reg. Sess.), defendant sought resentencing under Penal


                                                             1
Code section 1170.95. The trial court appointed counsel and received briefing from the
parties, in which the parties agreed defendant was not prosecuted under the felony-
murder rule or the natural and probable consequences doctrine. The trial court denied the
petition accordingly.
       Defendant appealed from the trial court’s order denying his petition for
resentencing.
       Appointed counsel for defendant asked this court to independently review the
record pursuant to Wende. Defendant was advised by counsel of the right to file a
supplemental brief within 30 days. Defendant did not file a supplemental brief.

                                       DISCUSSION
       Review pursuant to Wende or its federal constitutional counterpart Anders v.
California (1967) 386 U.S. 738 [18 L.Ed.2d 493] is required only in the first appeal of
right from a criminal conviction. (Pennsylvania v. Finley (1987) 481 U.S. 551, 555
[95 L.Ed.2d 539]; Conservatorship of Ben C. (2007) 40 Cal.4th 529, 536-537; People v.
Serrano (2012) 211 Cal.App.4th 496, 500-501.)
       California’s “Wende procedure” does not apply to appeals such as this one which
is from a denial of postconviction relief. (People v. Figueras (2021) 61 Cal.App.5th
108, review granted May 12, 2021, S267870; People v. Flores (2020) 54 Cal.App.5th
266; People v. Cole (2020) 52 Cal.App.5th 1023, review granted Oct. 14, 2020,
S264278.) This is so because this is not the defendant’s first appeal as of right. (See In
re Sade C. (1996) 13 Cal.4th 952, 986 [Wende/Anders review “mandated for only one
[situation]—the indigent criminal defendant in his first appeal as of right”].)
       We thus have before us a “standard” appeal from an order denying postconviction
relief in which the defendant, through counsel, has stated that there are no issues that
properly can be raised on appeal. Under these circumstances, we consider the appeal
abandoned and order the appeal dismissed.


                                              2
       The question whether, and to what extent, these “Wende procedures” extend
to appeals such as this one from orders denying postconviction relief is currently
pending before our Supreme Court. (See People v. Delgadillo (Nov. 18, 2020,
B304441) [nonpub. opn.], review granted Feb. 17, 2021, S266305.) Until the court
has provided an answer, appeals such as the one presently before us must be
considered abandoned and ordered dismissed.

                                      DISPOSITION
       The appeal is dismissed.




                                                 HULL, J.



We concur:




BLEASE, Acting P. J.




RENNER, J.




                                             3